DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed (it is noted that claim 9 is missing).  The claims are drawn to a fire retardant composition comprising
15 to 99.9% by weight of a liquid polymer which comprises
10.0 to 90.0% by weight of a photopolymer with at least two of the following:
a first molecule which comprises one or more unsaturated carbon-carbon double or triple bond
a second molecule which comprises a terminal thiol group
a third molecule which comprises certain recited functional groups
15 to 80 % by weight of a thermoset
0.001 to 10 % by weight photo initiator
The claims are allowable over the closest prior art as noted below:
Yang et al (US 2016/0046769) teaches a flame retardant composite composition (Abstract) which comprises a photopolymerizable compound with the recited first, second and third molecule ([0025], [0026]). It also teach the incorporation of a photo initiator ([0056]), however, it fails to teach the incorporation of the thermoset in the liquid polymer.  It also fails to teach the amounts of each of the components.
Eckel et al (US 2018/0148585) teaches a resin formulation which contains 10 to 99 vol. % of a liquid phase ([0015]) and 1 to 70 vol. % of a solid phase filler ([0016]).  The liquid phase does have recited first ([0161]), second ([0165]) and third monomer ([0166]).  It does teach the presence of a photo 
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764